In an action, inter alia, to recover damages for the discharge of petroleum in violation of Navigation Law article 12, the defendants appeal from a judgment of the Supreme Court, Kings County (Schneier, J.), dated December 4, 2000, which, upon a jury verdict, is in favor of the plaintiffs and against them in the principal sum of $509,000.
Ordered that the judgment is affirmed, with costs.
An underground petroleum storage tank owned by the appellants leaked onto the respondents’ properties. The appellants admitted to liability, and the respondents were awarded damages in the principal sum of $509,000 for the diminution in value of their properties.
Contrary to the appellants’ contention, the damages awarded to the respondents did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Furthermore, *218although certain appraisal reports were hearsay and, therefore, improperly admitted into evidence, the error was harmless since we are satisfied that the result would have been the same if the appraisal reports had not been admitted (see, Barracato v Camp Bauman Buses, 217 AD2d 677).
The appellants’ remaining contentions are without merit. Friedmann, J. P., Smith, Adams and Cozier, JJ., concur.